DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/24/2022 has been entered.

Claim status in the amendment received on 8/24/2022:
Claims 1, 7-8, 14-15 and 20 have been amended.
Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner note:
With respect to claim 1, giving the claim the broadest reasonable interpretation, the following limitation(s), underlined below, of this method claim (and similarly other method based conditional claims) are not given a patentable weight because they are not required to be performed when the condition(s) precedent are not met. Please see MPEP § 2111.04, II. CONTINGENT LIMITATIONS. Nevertheless, these limitations are addressed in the rejections below.
“when the label corresponding to the pre-existing tunnel is determined to not exist: executing a process to obtain a new label including a tunnel to the second client, and transmitting the reply, to the first client, including the destination, the one or more attributes, and the new label.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 5-8, 12-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. (Pub. No.: US 20060193332 A1).
As to claim 1, Qian teaches a computer-implemented method comprising: 
receiving, at a gateway server from a first client, a service aware label address resolution protocol request to communicate with a second client over a network, the request including a destination and one or more attributes (paragraph [0058], “…node 110 is now requesting that a communication path 114 be established to node 104…”, “node 106”, teaches a gateway server, “node 104” teaches a second client);
determining whether a label corresponding to a pre-existing tunnel exists in a look-up table based on the destination and the one or more attributes, wherein the label is different than a network address (paragraph [0058], “…Node 106 receives request 420 and examines its table 300b and determines that it has an entry 308b that has information in its target field identifying node 104…”);
when the label corresponding to the pre-existing tunnel is determined to exist in the look- up table, transmitting a reply, to the first client, including the destination, the one or more attributes, and the label (paragraph [0058], “…the label L.sub.1 already provided with entry 308b associated with node 106 is retrieved and sent with a response 422, shown as Rep(node 104, L1) to node 110…”); and 
when the label corresponding to the pre-existing tunnel is determined to not exist: executing a process to obtain a new label including a tunnel to the second client, and transmitting the reply, to the first client, including the destination, the one or more attributes, and the new label (paragraph [0053]).  

As to claim 5, Qian teaches wherein the process to obtain the new label includes: transmitting, to a path computation element server, the destination and the one or more attributes, receiving, from the path computation element server, the new label, and storing, in the look-up table, the destination, the one or more attributes, and the new label (paragraph [0037], i.e. path establishment process).  

As to claim 6, Qian teaches wherein the new label is identified by a path calculation algorithm based on the destination and the one or more attributes (paragraph [0037]).  

As to claim 7, Qian teaches wherein the one or more attributes include bandwidth, differentiated services coded point, latency, L2/L3/L4 header values, number of hops and/or packet loss (paragraph [0053]).  

As to claim 8, the claim is substantially similar in scope to claim 1. Please refer to claim 1 above. 
As to claim 12, the claim is substantially similar in scope to claim 5. Please refer to claim 5 above. 
As to claim 13, the claim is substantially similar in scope to claim 6. Please refer to claim 6 above. 
As to claim 14, the claim is substantially similar in scope to claim 7. Please refer to claim 7 above.
As to claim 15, the claim is substantially similar in scope to claim 1. Please refer to claim 1 above. 
As to claim 18, the claim is substantially similar in scope to claim 5. Please refer to claim 5 above. 
As to claim 19, the claim is substantially similar in scope to claim 6. Please refer to claim 6 above. 
As to claim 20, the claim is substantially similar in scope to claim 7. Please refer to claim 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (Pub. No.: US 20060193332 A1) in view of Smith et al. (Pub. No.: US 20140282542 A1).
As to claim 2, Qian does not teach but in the same field of endeavor (network communication) Smith teaches request is received from a virtual forwarder executed by the first client executing a plurality of virtual machines (fig. 1, 102, 122).
Based on Qian in view of Smith, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate virtual machines with virtual forwarders in both the first and second clients (taught by Smith) with using pre-existing routes to transfer data (taught by Qian) in order to assist in routing traffic between virtual machines.

As to claim 3, Qian does not teach but in the same field of endeavor (network communication) Smith teaches destination is the second client executing a second plurality of virtual machines and a second virtual forwarder (fig. 1, 102, 122).
Based on Qian in view of Smith, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate virtual machines with virtual forwarders in both the first and second clients (taught by Smith) with using pre-existing routes to transfer data (taught by Qian) in order to assist in routing traffic between virtual machines.

As to claims 9, 10, the claims are substantially similar to claims 2 and 3, respectively. Please refer to the respective claim above.

As to claim 16, the claim is substantially similar to claim 2. Please refer to claim 2 above.

Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (Pub. No.: US 20060193332 A1) in view of Rigby et al. (Pub. No.: US 20030223358 A1).
As to claim 4, Qian teaches wherein, the one or more attributes are a plurality of attributes, the destination is one of a plurality of destinations, and the look-up table includes a plurality of ports, a plurality of tunnels, a plurality of labels, the plurality of attributes, the plurality of destinations (paragraph [0046]).
Qian does not explicitly teach the look-up table includes plurality of constraints.
However, in the same field of endeavor, computer networks, Rigby teaches one or more attributes are a plurality of attributes, a destination is one of a plurality of destinations, and a look-up table includes a plurality of ports, a plurality of tunnels, a plurality of labels, the plurality of attributes, the plurality of destinations, and a plurality of constraints (paragraph [0026], i.e. “forwarding information” ).
Based on Qian in view of Rigby, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate plurality of constraints (taught by Rigby) with the look-up table (taught by Qian) in order to assist in selecting the proper tunnel for data forwarding as motivated by Qian (paragraph [0026]).

 As to claim 11, the claim is substantially similar in scope to claim 4. Please refer to claim 4 above. 

As to claim 17, the claim is substantially similar in scope to claim 4. Please refer to claim 4 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        9/4/2022